         Case 1:15-cr-00769-AJN Document 770 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                     4/20/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                -v-                                                 15-cr-769 (AJN)

                                                                        ORDER
Trevon Gross,

                             Defendant.


ALISON J. NATHAN, District Judge:

       In its Opinion and Order dated April 13, 2020, the Court concluded that it then lacked

authority to grant immediately Mr. Gross’s motion for compassionate release, because it could

not waive the statutory exhaustion requirement 18 U.S.C. § 3582(c)(1)(A) imposes. See Dkt.

No. 764 at 1–5. It went on to conclude that it would grant Mr. Gross’s motion for release on

May 2, 2020, at which point the Court would have authority to modify his sentence pursuant to

18 U.S.C. § 3582(c)(1)(A). See id. at 5–8; see also 18 U.S.C. § 3582(c)(1)(A).

       The Court has since reconsidered its position on 18 U.S.C. § 3582(c)(1)(A)’s statutory

exhaustion requirement and concluded that because that requirement is amenable to certain

equitable exceptions, the Court may excuse a defendant’s failure to comply with it. See United

States v. Scparta, No. 18-cr-578, Dkt. No. 69 at 7–16 (S.D.N.Y. Apr. 19, 2020). As a result,

counsel for Mr. Gross seeks an order granting immediate release. Dkt. No. 767.

       For the reasons stated in United States v. Scparta, the Court now excuses Mr. Gross’s

failure to comply with 18 U.S.C. § 3582(c)(1)(A)’s statutory exhaustion requirement.

Furthermore, for the reasons stated in its April 13, 2020 Opinion and Order, it now GRANTS




                                               1
         Case 1:15-cr-00769-AJN Document 770 Filed 04/20/20 Page 2 of 2



Mr. Gross’s motion for compassionate release. See Dkt. No. 764 at 5–8. The Court will order

his IMMEDIATE RELEASE by separate order.

       SO ORDERED.


Dated: April 20, 2020
New York, New York                      ____________________________________
                                                  ALISON J. NATHAN
                                                United States District Judge




                                              2
